DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “905” has been used to designate both a protrusion (FIG. 14) and an adhesive material (FIG. 16).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1901 (FIG. 19).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
On page 6, paragraph [0023], a reference numeral mentioned in the specification does not match with those in the figures. The reference numeral “105” is used to refer to “exterior edges”.  However, FIG. 1A does not contain “105” as the reference numeral for this element. 
In FIG. 3C, elements are labeled with the reference numeral “101”. No such reference numeral is mentioned in the paragraphs describing elements presented in FIG. 3C.
In several instances within the specification, typographical errors are present. For example, in paragraph [0026], the phrase “10B” should be “105B”. Similar errors are found in paragraphs [0006], [0029], [0037], and [0039]. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 20210211151 A1 to Bergstrom and U.S. Patent Application Publication No US 2014/0263664 A1 to Branca, Jr. (Branca).
As to claim 1, Bergstrom discloses a media device case comprising a conductive body(removable case 10 made of e.g. ferrous material, a ferromagnetic material, conductive plate, conductive mesh or combinations thereof) including a cavity and a plurality of exterior corners external to the cavity (FIG. 1; paragraphs [0007, 0025, 0029, 0030]), the body (removable case 10) configured to house a media device within the cavity of the conductive body, for the purpose of holding a media device (FIG. 1; paragraphs [0007, 0025, 0029, 0030]). 
Bergstrom does not expressly disclose a conductive attachment attached to an exterior corner from the plurality of exterior corners of the conductive body, the conductive attachment including a conductive material that is different from a conductive material included in the conductive body; wherein the media device case is configured to input touch to a capacitive based touch sensitive device via the conductive attachment where a location of the inputted touch is sensed by the capacitive based touch sensitive device.
Branca discloses a conductive attachment (260, 280, 460, 660) attached to an exterior corner from the plurality of exterior corners of the conductive body (Figs. 1A-2, 4A-4C, Pars. 8-9, 63, see also Pars. 33, 37, 47), the conductive attachment including a conductive material (see Par. 31, e.g. conductive body material may include metals) that is different from a conductive material included in the conductive body  (Figs. 4A-4C, Pars. 31, 63, 69-70, e.g. the stylus can be formed using one material and at least the surface of the stylus tip can be coated with a metal alloy); wherein conductive body (410) is configured to input touch to a capacitive based touch sensitive device via the conductive attachment (260, 280, 460, 660) where a location of the inputted touch is sensed by the capacitive based touch sensitive device (Figs. 1A-2, 4A-4C, Par. 63, see also Pars. 37, 47).
Before the effective filing date of the claimed invention, it would have been obvious to a one of ordinary skill in the art to have modified Bergstrom with the teaching of Branca to enable the user to use an input device in a sanitary manner as suggested by Branca (Par. 64).
As to claim 16, see claim 1 rejection and/or motivation.  
As to claim 19, see claim 1 rejection and/or motivation.  
As to claim 2, Bergstrom discloses the conductive body further includes a plurality of interior surfaces within the cavity (Pars. 7, 25, 29, 30) and one or more exterior surfaces of the media device are in direct contact with one or more of the plurality of interior surfaces of the conductive body while the media device is housed within the cavity (Pars. 7, 25, 29, 30).
As to claim 3, Bergstrom discloses the plurality of interior surfaces are non- conductive (Pars. 7, 25, 29, 30), and the plurality of exterior corners and are a plurality of exterior edges that form an exterior perimeter of the media device case are conductive (Pars. 7, 25, 29, 30).
As to claim 4, Bergstrom discloses the plurality of interior surfaces are conductive (Pars. 7, 25, 29, 30), and the plurality of exterior corners and are a plurality of exterior edges that form an exterior perimeter of the media device case are conductive (Pars. 7, 25, 29, 30).
As to claim 17, see claims 2 and 3 rejection and/or motivation.
As to claim 14, Bergstrom does not expressly disclose one or more additional conductive attachments attached to one or more remaining exterior corners from the plurality of exterior corners of the conductive body.
Branca discloses a rectangular shaped input device with one or more additional conductive tips at the corners from the plurality of exterior corners (Figs. 2, 7, Pars. 31, 33, 37-38, ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Bergstrom with the teaching of Branca to provide the user with a different shape tips thereby improve the inputting experience as suggested by Branca (Pars. 37-38). 
As to claim 15, Bergstrom ‘151 discloses an exterior back surface from which the plurality of exterior corners extend (Pars. 7, 25, 29, 30), wherein the exterior back surface is non-conductive and the plurality of exterior corners are conductive (Pars. 7, 25, 29, 30) (the construction of selective areas of a media case with non-conductive materials and other selective areas with conductive materials).
As to claim 20, Bergstrom does not expressly disclose all exterior corners of the media device case are conductive and configured to input touch to the capacitive based touch sensitive device where the location of the inputted touch is sensed by the capacitive based touch sensitive device.
Branca discloses at least one of the corners of the input device (200 or 700) has a different shape  and is configured to be used to interact with capacitive touch screen devices (Figs. 2, 7, Abstract, Pars. 37-38, 63).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Bergstrom with the teaching of Branca to provide the user with a different shape tips thereby improve the inputting experience as suggested by Branca (Pars. 37-38). 

Claims 5-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2021/0211151 A1 to Bergstrom and  U.S. Patent Application Publication No US 2014/0263664 A1 to Branca, Jr. (Branca); in view of U.S. Patent Application Publication No US 2015/0091853 A1 to Green et al. (Green).   
As to claim 5, Bergstrom as modified does not expressly disclose the conductive material included in the conductive body is conductive thermoplastic including graphite and the conductive material included in the conductive attachment is metal having antimicrobial properties.
Green discloses the conductive material included in the conductive body is conductive thermoplastic including graphite (Par. 44) and the conductive material included in the conductive attachment is metal having antimicrobial properties (Pars. 43-45).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Bergstrom with the teaching of Green to provide sufficient resistance level to be operable with a capacitance touchscreen device as suggested by Green (Par. 44).
As to claim 18, see claim 5 rejection and/or motivation.
As to claim 6, Bergstrom as modified discloses the metal having the antimicrobial properties comprises copper (Pars. 43-45).  It would have been obvious to one of ordinary skill in the art to have modified Bergstrom with the teaching of Green to provide sufficient resistance level to be operable with a capacitance touchscreen device as suggested by Green (Par. 44).
As to claim 7, Bergstrom as modified discloses the conductive thermoplastic comprises antimicrobial properties (Pars. 43-45).  It would have been obvious to one of ordinary skill in the art to have modified Bergstrom with the teaching of Green to provide sufficient resistance level to be operable with a capacitance touchscreen device as suggested by Green (Par. 44).
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2021/0211151 A1 to Bergstrom and  U.S. Patent Application Publication No US 2014/0263664 A1 to Branca, Jr. (Branca); in view of U.S. Patent Application Publication No US 2015/0076187 A1 to Cohen.
As to claim 8, Bergstrom as modified does not expressly disclose a recess at the exterior corner of the conductive body, the recess having a depth that substantially matches a thickness of the conductive attachment, wherein the conductive attachment is attached to the recess.
Cohen discloses a conductive attachment (metal sheet 103, FIG. 9) attached to a recess (recessed areas 901 and 902; paragraph [0038]), for the purpose of mitigating transference of microbes between a device case and its user (paragraph [0027]).
Before the effective filing date of the claimed invention, It would have been obvious to have modified Bergstrom with the teaching of Cohen to provide a smooth, uninterrupted exterior surface and feel thereby provide an improved indirect touch apparatus as suggested by Cohen (Par. 38).
As to claim 9, Bergstrom as modified discloses a shape of the recess (Cohen’s recessed areas 901 and 902) substantially matches a shape of the conductive attachment (Cohen’s Figs. 9-10, Par. 38).  It would have been obvious to one of ordinary skill in the art to have modified Bergstrom with the teaching of Cohen to provide a smooth, uninterrupted exterior surface and feel thereby provide an improved indirect touch apparatus as suggested by Cohen (Par. 38).
As to claim 10, Bergstrom as modified discloses the conductive attachment (462, 464) overlaps the exterior corner (Branca’s Figs. 4A-4C, 6A-6B, 7, Pars. 31, 51-52), a portion of an exterior back surface of the conductive body that extends from the exterior corner (Branca’s Figs. 4A-4C, 7, Pars. 51-52), and portions of a plurality of exterior edge surfaces (e.g. 750 and 756, 754 and 752) that extend from the exterior corner (Figs. 4A-4C, 7, Pars. 51-52).  It would have been obvious to one of ordinary skill in the art to have modified Bergstrom with the teaching of Branca to provide the user with a inputting tip thereby improve the inputting experience as suggested by Branca (Pars. 37-38). 
As to claim 11, Bergstrom discloses an adhesive that adheres (secures) a conductive attachment (metal sheet) to the recess (plastic portion) of the media device case (FIG. 9; paragraph [0039]), for the purpose of securing the attachment to the main body of the device case (paragraph [0039]).  It would have been obvious to one of ordinary skill in the art to have modified Bergstrom with the teaching of Cohen to secure a conductive attachment to a main body of a device case as suggested by Cohen (Par. 39).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over .S. Patent Application Publication No. US 2021/0211151 A1 to Bergstrom and  U.S. Patent Application Publication No US 2014/0263664 A1 to Branca, Jr. (Branca); in view of U.S. Patent Application Publication No US 2005/0111899 to Steinschaden.
As to claim 12, Bergstrom as modified does not expressly disclose the conductive attachment comprises: a flattened surface at an edge of the conductive attachment, the flattened surface increasing a surface area of the conductive attachment.
Steinschaden discloses the conductive attachment comprises: a flattened surface(7, ball,  or end cap 47, see Figs. 5, 37; Pars. 88, 122, 136)  at an edge of the conductive attachment (see Figs. 5,  34, 37, Pars. 83, 88, 122), the flattened surface increasing a surface area of the conductive attachment (see Figs. 5,  34, 37;  Pars. 88, 122, 136).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Bergstrom with the teaching of Steinschaden to suit varying user preferences as suggested by Steinschaden (Par. 122). 
As to claim 13, Bergstrom as modified the flattened surface is disposed between curved surfaces of the conductive attachment (see Steinschaden’s Figs. 5,  34,  Pars. 83, 88, 95, 122).  It would have been obvious to one of ordinary skill in the art to have modified Bergstrom with the teaching of Steinschaden to suit varying user preferences as suggested by Steinschaden (Par. 122). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10,457,441 B2 to O’Neill et al. teaches a case for a communication device having two or more portions movable with respect to each other such that various accessories may be modularly mounted
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361. The examiner can normally be reached Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692